DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-16 are objected to because of the following informalities: for sake of clarity/consistency, it is suggested that the preambles of each of Claims 1-16 include articles (i.e. a, an, the) at the beginning thereof (e.g. Claim 1 would be written as “A method for the preparation…,” Claim 12 would be written as “An electrode prepared…,” Claim 13 would be written as “The electrode according to claim 12,” etc.). Appropriate correction is required.

Claim 1 is objected to because of the following informalities: for sake of consistency, the phrase “said matrix” should be written as “said polymer matrix.” Appropriate correction is required.

Claim 5 is objected to because of the following informalities: for sake of consistency, the phrase “and at least one anion, organic or not, substituted or not selected from…” be written as “and at least one anion, organic or not, substituted or not, selected from…” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: the term “mPa.s” should instead be written as, for example, “mPa·s” for sake of clarity. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: the term “nanotubes.cm-2 of electrode” should instead be written as, for example, “nanotubes per square centimer of electrode” or “nanotubes per cm2 of electrode” for sake of clarity. Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for sake of clarity/consistency, it is suggested that the Claim 14 include articles (i.e. a, an, the) with respect to each listed structure (e.g. “a positive/negative electrode,” “an electrode for a photovoltaic,” “as an electrode for electrochemical sensors). Appropriate correction is required.

Claim 15 is objected to because of the following informalities: for sake of clarity, it is suggested that “electrode(s)” instead be written as “electrode” given that only a single positive electrode is recited in section “(1)” of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the (or more) (co)polymer(s)” selected from the instantly claimed list. The aforementioned emphasized portions render Claim 4 particularly indefinite insofar as it is unclear, due to the utilization of the parentheses, what/how many polymers constitute the polymer matrix, and also if said polymers are or not copolymers. Proper clarification is required (it is suggested, for example, that clear/explicit language such as “…is constituted of at least one polymer or copolymer selected from the group consisting of…” be utilized). 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “0.37 mPa.s and 200 mPa.s,” and the claim also recites “1.0 mPa.s and 36 mPa.s” which is the narrower statement of the range/limitation. Therefore, Claim 8 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Proper clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “106 and 1013,” and the claim also recites “108 to 1012” and “1011 to 1012” which are each narrower statements of the range/limitation. Therefore, Claim 13 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Proper clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the purposes of examination, it will be assumed that supercapacitors and batteries are non-binding examples of a device for storing and restoring electricity. Proper clarification is required.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 15 states that device comprises “asymmetric” assemblies, wherein the asymmetric assemblies may be a “type 2,” “type 3,” or “type 4” assembly. The use of said “asymmetric” and “type” terms renders Claim 15 particularly indefinite insofar as it is unclear what structurally constitutes/differentiates an “asymmetric” assembly of a given “type” from an “asymmetric” assembly of a different “type.” In other words, it is unclear if a phrase such as “asymmetric type 2 assembly” implies an assembly which includes defined structural features specific only to a “type 2” assembly, or if an assembly with two electrodes according to claim 12 simply constitutes an “asymmetric type 2 assembly.” Proper clarification is required. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitations “the different steps” and "the assembly." There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required.
Furthermore, the phrase (emphasis added) “to assembly the two electrodes with in interface the electrolyte” renders the claim particularly indefinite insofar as the literal meaning of the indicated phrase is unclear. For purposes of examination, it will be interpreted that the instantly claimed method further includes steps to assemble the two electrodes together with an electrolyte to form an assembly, and further contain said assembly in an encapsulation package. Proper clarification is required. 
Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”).

Regarding Claims 1, 4, 12, 14, Huang teaches an electrode, a supercapacitor using said electrode therein, and a method of manufacturing the electrode and supercapacitor (Abstract, Experimental Section, 1st and 2nd Paragraphs of Results and Discussion). Huang teaches that the electrode comprises an aluminum foil (“a support made of an aluminum based material”), aligned carbon nanotubes (ACNTs) (“vertically aligned carbon nanotubes”), and a polyaniline (PANI) film (“an electrically conductive polymer matrix”) (Abstract, Experimental Section, 3rd Paragraph of Introduction, 1st and 2nd Paragraphs of Results and Discussion, Figure 1, Figure 4). Huang teaches that the method comprises synthesizing, on the aluminum foil, an array (“carpet”) of ACNTs via chemical vapor deposition (CVD) at a temperature of 640°C-645°C (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion). Following the synthesis of the ACNTs, Huang teaches that the method comprises a step of electrochemically depositing a PANI film on each ACNT from an electrolytic solution including aniline (“precursor monomer of said matrix”) and H2SO4 (a “protic” solvent) (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion).
Huang does not explicitly teach that the electrolytic solution further comprises at least one ionic liquid.
However, Liu teaches a conductive polymer electrode material for use in an electrode of a supercapacitor (Abstract, Conclusion). Liu teaches that in terms of conductive polymers and their method of manufacture, ionic liquids increase the stability of conductive polymers and are extremely beneficial to polymerization-conducting polymers (2nd Paragraph of Introduction). In particular, Liu teaches that an environmentally stabile ionic liquid such as 1-butyl-3-methylimidazolium tetrafluoroborate ([BMI][BF4]) may be utilized in conjunction with a conductive polymer (in this case PEDOT) to increase the stability thereof (2nd and 3rd Paragraphs of Introduction, Conclusion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate an ionic liquid (i.e. ([BMI][BF4]), as taught 

Regarding Claims 5-6, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the ionic liquid is [BMI][BF4] (i.e. an ionic liquid having a “protic or aprotic cation, substituted or not” selected from the family of “imidazolium,” and having at least one “anion, organic or not, substituted or not” selected from “BF4-“) (See Claim 1).

Regarding Claim 7, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, while Claim 7 puts forth further limitations on a scenario where the electrolytic solution includes an aprotic solvent, neither Claim 1 nor Claim 7 explicitly requires that the electrolytic solution includes an aprotic solvent in the first place.
Therefore, Huang, as modified by Liu, is considered to meet the required and positively recited structural limitations of the instant Claim by virtue of teaching the instantly claimed invention of Claim 1 (See Claim 1, wherein the electrolytic solution includes a protic solvent instead of an aprotic solvent). 

Regarding Claim 9, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Huang teaches that the PANI electrochemical deposition process is carried out via “a cyclic method and/or a galvanostatic method, pulsed or continuous, and/or a potentiostatic method, pulsed or continuous” (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion).

Regarding Claim 10, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, given that both the PANI and ACNTs are present on the surface of the aluminum foil, the PANI necessarily exhibits/represents a “percentage by weight compared to the total weight” of the electrode (See Claim 1). 
Accordingly, Huang teaches that the loading of the PANI is controlled/controllable via variation of CV cycle numbers, and in particular, that variation of the CV cycle numbers may increases said percentage by weight (i.e. “going up to 99%”) (Experimental Section, 2nd Paragraph of Results and Discussion). 
Alternatively, Huang teaches that the PANI is loaded on the ACNTs in increasing amounts of 40.5 wt%, 63.8%, and 77.7 wt% (i.e. “going up to 99%) (Experimental Section, 2nd Paragraph of Results and Discussion).

Regarding Claim 11, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Huang teaches that following the electrochemical deposition of the PANI film, the method comprises a step of rinsing the electrode with an ammonia/distilled water solution (“rinsing step”) and a step of drying said rinsed electrode (“optionally a drying step”) (Experimental Section) 

Regarding Claim 15, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 12, as previously described.
As previously described, Huang teaches a supercapacitor comprising the electrode therein (See Claims 1 and 12). In particular, Huang teaches that the supercapacitor is formed as a coin-cell . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Su et al. (“Effective growth of vertically aligned carbon nanotube turfs on flexible Al foil”).

Regarding Claim 2, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that the CVD is carried out at a temperature within the instantly claimed range.
However, Su teaches a method of growing vertically aligned carbon nanotubes (VACNTs) on the surface of aluminum foil (Abstract). Su teaches that the VACNTs are synthesized on the aluminum foil via CVD (Abstract, Experimental, Experimental, 1st Paragraph of Results and discussion). Su teaches that the CVD process is carried out at temperatures within the range of 600°C-850°C (1st Paragraph of Results and discussion). In particular, Su teaches that growth (i.e. average height) of the VACNTs is controllable via modulation of the CVD process temperature, wherein lower CVD temperatures produced shorter VACNTs, whereas higher CVD temperatures produced taller VACNTs (1st, Paragraph of Results and discussion). However, Su teaches that when the CVD process temperature is too low or too high, the VACNTs may not adequately grow on the aluminum foil (1st Paragraph of Results and discussion).
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Fleischer et al. (US 2011/0242731).

Regarding Claim 3, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that prior to the deposition of PANI, the ACNTs are subjected to an oxidizing treatment.
However, Fleischer teaches an electrical device, such as a supercapacitor, comprising an electrode therein, wherein the electrode comprises carbon nanotubes infused to a substrate (Abstract, [0025]-[0026]). Fleischer teaches that the substrate is, for example, formed out of an aluminum foil 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would subject the ACNTs of Huang, as modified by Liu, to an oxidizing treatment, as taught by Fleischer, prior to the deposition of PANI, given that an oxidizing treatment would allow the ACNTs to remain open-ended.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Pan et al. (US 2008/0010796).

Regarding Claim 3, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that prior to the deposition of PANI, the ACNTs are subjected to an oxidizing treatment.
However, Pan teaches an electrode for a capacitor, wherein the electrode comprises carbon nanotubes on the surface of a metal substrate (Abstract). Pan teaches that the metal substrate is, for example, formed out of aluminum ([0019], [0083]). Pan teaches that after being formed, the carbon nanotubes may be subjected to an oxidizing treatment in order to functionalize the carbon nanotubes with functional groups on a surface thereof ([0052]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would subject the ACNTs of Huang, as modified by Liu, to an oxidizing .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Hsu (US 2004/0206942).

Regarding Claim 8, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that the electrolytic solution exhibits a viscosity within the instantly claimed range.
However, Hsu teaches conductive polymers utilized in electronic devices (Abstract, [0002]). Hsu teaches that with respect to the deposition of a solution comprising an electrically conductive polymer therein, the viscosity of the solution may be modulated as a means of controlling the deposition thickness characteristics of the solution ([0117]). For example, Hsu teaches that increased solution viscosity allows for increased control of deposition thickness characteristics.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, control the viscosity of the electrolyte solution of Huang, as modified by Liu (for example, to a viscosity which satisfies the instantly claimed range), as a direct means of controlling/optimizing the thickness characteristics associated with the deposition of the PANI, given that Hsu teaches that with respect to the deposition of a solution comprising an electrically conductive polymer therein, the viscosity of said solution directly influences control of deposition thickness .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Sarrazin et al. (US 2013/0189586).

Regarding Claim 13, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that the density of the ACNTs is within the instantly claimed range.
However, Sarrazin teaches a composite material comprising carbon nanotubes aligned in an electrically conductive polymer matrix (Abstract, [0001]-[0004]). Sarrazin teaches that the carbon nanotubes are formed so as to be aligned via a process such as CVD ([0041]-[0042], [0045]). Sarrazin teaches that the carbon nanotubes such that they form a dense carpet of aligned carbon nanotubes ([0085]). Sarrazin teaches that the carbon nanotubes exhibit a density of, in particular, 109 to 1011 carbon nanotubes per square centimeter ([0085]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the electrode of Huang, as modified by Liu, such that the ACNTs exhibit a density of 109 to 1011 carbon nanotubes per square centimeter of electrode, given that such a density would allow for the ACNTs to be in the form of a dense carpet on the aluminum foil, as taught by Sarrazin.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Banno et al. (US 2003/0003359).

Regarding Claim 16, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described. 
Furthermore, Huang teaches that the method comprises forming the supercapacitor such that it comprises an assembly comprising two of the electrodes (i.e. two of the electrodes comprising the ACNTs and PANI) separated from one another via an electrolyte and separator (Experimental Section).
Huang, as modified by Liu, does not explicitly teach that the method further comprises positioning the assembly in an encapsulation package.
However, Banno teaches a capacitor (Abstract, [0002]). Banno teaches that an electrode assembly of a capacitor may be placed within a capacitor housing (e.g. a can or a laminate pack) which seals the electrode assembly therein (e.g. mechanical sealing or heat-sealing) ([0230]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would position the assembly of Huang, as modified by Liu, in a sealable can or laminate pack capacitor housing (“encapsulation housing”), as taught by Banno, given that such a capacitor housing would allow for the assembly to be further protected within a sealed environment (i.e. the sealed inside of the capacitor housing).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729